DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mathematical algorithm for determining whether a mounting point for a communication device on an electric power tower satisfies interference standards. This judicial exception is not integrated into a practical application because the claims do not recite the use of the algorithm results in any manner. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are entirely directed to the mathematical evaluation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 106443276 A machine translation – Radio interference computing method and radio interference computing system for alternating-current high-voltage multi-loop electric transmission line
CN 102608462 B machine translation – Method for measuring radio interference of electric transmission line
Madge et al., Effect of Power Lines on AM Radio Broadcast Radiation Patterns, IEEE, 1986
Crane, Radio Frequency Interference From Extra High Voltage Transmission Lines, 2010
Gruber, Power Line Noise, ARRL, 2010

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865